DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 03/29/2021 is acknowledged.
Claims 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/29/2021.
Claims 1-9 are being examined on the merits.	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Belščak-Cvitanović (Nettle (Urtica dioica L.) extracts as functional ingredients for production of chocolates with improved bioactive composition and sensory properties., J Food Sci Technol, Dec 2015, 52(12):7723-7734) and Ja Vasil Evna (RU2376024C1).
Belščak-Cvitanović’s general disclosure is to producing functional foods with a developed aqueous extraction of nettle being defined (see abstract).
Regarding claim 1, pertaining to the method of isolating an extract of Urtica dioica comprising drying a raw material of Uritca dioica, grinding the material and mixing the raw material with water to form a solution, and heating the solution to a temperature of about 100 degrees Celsius and maintain the temperature for a period of time to form an extracted liquid solution, Belščak-Cvitanović teaches dried nettle being ground to powder using a mortar and pestle and sieved to produce plant material of unified particle size. In order to obtain an extract with the best extraction efficiency of polyphenols, aimed for food purposes, infusion (2.0 g of decoction (2.0 g of plant was subjected to boiling in 200 mL of distilled water during 20 min) of dried plant sample were prepared (see Materials and Methods, 2nd page).  
Regarding claim 2, pertaining to the method wherein the extracted liquid is lyophilized, Belščak-Cvitanović teaches the extracts being free-dried (see page 3, 1st paragraph of Formulation of experimental enriched chocolates).
Belščak-Cvitanović is silent on the specific particle size at which the grinding is done.	
Ja Vasil Evna’s general disclosure is to an agent for haematogenic function and the production thereof which includes stinging nettle leaves (see abstract).
Ja Vasil Evna teaches wherein leaves and stems of nettle (Urtica dioica L) are used in the invention and that in order to increase the content of biologically active substances different grinding sizes were determined (see lines 5-6, page 4). Ja Vasi Evna also teaches where the nettle leaves are crushed to 1mm (see page 5, line 14) and teaches when the crushed nettle leaves are 1mm the leukocyte count is 1.4 times higher than in untreated animals, the number of red blood cells increased by 13% and hemoglobin by 16% (see paragraph 9, page 5).
Therefor it would be obvious to a person having ordinary skill in the art at the effective filing date to grind the particle size to 1mm or smaller as taught by Ja Vasi Evna in order to have the added benefit of greater bioavailability and incorporate this logic into Belščak-Cvitanović’s invention. There would be a reasonable expectation of success in doing so because it is within the ability and reasoning for one of skill in the art to determine different particle sizes for .

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Belščak-Cvitanović (Nettle (Urtica dioica L.) extracts as functional ingredients for production of chocolates with improved bioactive composition and sensory properties., J Food Sci Technol, Dec 2015, 52(12):7723-7734) and Ja Vasil Evna (RU2376024C1) as applied to claims 1 and 2 above, and further in view of Novitsky (WO2007/087825A1).
Belščak-Cvitanović and Ja Vasil Evna teach all components of the extraction methods of claims 1 and 2 but fail to specifically teach the drying times and temperatures.
Novitsky’s general disclosure is to a preparation method for an herbal extract in treatment of HIV infections (see abstract and summary of invention).
Novitsky teaches providing plant material derived from Urtica dioica and the drying step wherein the temperature is carried out at about 20 to 50 degrees Celsius and also teaches wherein the drying step is carried out for a time period of about 3 to 4 days (see Summary of the invention, page 4).
Therefor it would be obvious to a person having ordinary skill in the art at the effective filing date to combine prior art elements according to known methods specifically from Novitsky’s taught drying temperature and times and Belščak-Cvitanović and Ja Vasil Evna’s extraction methods to yield predictable results. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no 
There would be a reasonable expectation of success in arriving at the instant invention because the drying methods have already been described in the prior art and simply applying them to the instant invention is prima facie obvious. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Belščak-Cvitanović (Nettle (Urtica dioica L.) extracts as functional ingredients for production of chocolates with improved bioactive composition and sensory properties., J Food Sci Technol, Dec 2015, 52(12):7723-7734), Ja Vasil Evna (RU2376024C1) and Novitsky (WO2007/087825A1) as applied to claims 1-5 above, and further in view of Handmade Apothecary (http://www.handmadeapothecary.co.uk/blog/2017/9/1/know-your-nettles).
Belščak-Cvitanović, Ja Vasil Evna, and Novitsky teach all the extract methods of claims 1-5 but fail to specifically teach drying the raw material for a duration of about 7 days.
Handmade Apothecary teaches where drying nettle seeds (Urtica dioica) can be dried for up to one year (see 1st line page 7) and nettle seeds are the raw material of Urtica dioica.
Therefor it would be obvious to a person having ordinary skill in the art at the effective filing date to utilize known drying times that are taught by Handmade Apothecary and apply it to the Belščak-Cvitanović, Ja Vasil Evna, and Novitsky’s extraction methods because combining prima facie obvious. There would have been a reasonable expectation of success in doing so because the drying parameters for the nettles have previously been disclosed.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Belščak-Cvitanović (Nettle (Urtica dioica L.) extracts as functional ingredients for production of chocolates with improved bioactive composition and sensory properties., J Food Sci Technol, Dec 2015, 52(12):7723-7734), Ja Vasil Evna (RU2376024C1), and Novitsky (WO2007/087825A1) as applied to claims 1-5 above, and further in view of Akira (JP2014122183A).
Belščak-Cvitanović, Ja Vasil Evna, and Novitsky teach the extraction methods of claims 1-5 but fail to specifically teach the weight ratios of claim 7.
Akira’s general disclosure is to a DNA damage inhibitor comprising an active ingredient being an extract of nettle and description of the extraction is given (see abstract).
Regarding claim 7, pertaining to the amount of ground raw material is 1 kg mixed to 3 kg of water, Akira teaches during the extraction technique that “The ratio between the nettle used as the raw material and the solvent can be appropriately designed by those skilled in the art. For example, the amount of the solvent relative to 1 part by mass of the nettle used as the raw material may be an amount that can sufficiently immerse the raw material, The amount is preferably 0.5 parts by mass or more, more preferably 1 part by mass or more, and more preferably 2 parts by mass or more. The upper limit of the amount of solvent can also be determined from an economic point of view, as the amount of solvent relative to 1 part by weight of the raw material” (see paragraph 6, page 5).
. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Belščak-Cvitanović (Nettle (Urtica dioica L.) extracts as functional ingredients for production of chocolates with improved bioactive composition and sensory properties., J Food Sci Technol, Dec 2015, 52(12):7723-7734), Ja Vasil Evna (RU2376024C1), Novitsky (WO2007/087825A1), and  Akira (JP2014122183A) as applied to claims 1-5 and 7 above, and further in view of Ganzera (Urtica dioica Agglutinin (UDA) – Separation and Quantification of Individual Isolectins by Reversed Phase High Performance Liquid Chromatography, Chromatographia 2003, 58, August (No. 3/4)).

Belščak-Cvitanović, Ja Vasil Evna, Novitsky, and Akira teach the extraction methods of claims 1-5 and 7, but fails to specifically teach the peak of claim 9.
Ganzera’s general disclosure is to reports on the first HPLC-method permitting the qualitative and quantitative analysis of individual isolectins in Urtica plant material (see Summary).
 Regarding claim 9, pertaining to the method wherein the extract of Urtica dioica has a sharp peak with strong intensity at about 224 nm, Ganzera provides data on an aqueous Urtica dioica which produces sharp and intense peaks at 228 nm (see Figure 1, page 3) which is at about 224 nm as claimed in the instant invention. 
Therefor it would be obvious to a person having ordinary skill in the art at the effective filing date to look for peaks at and around 228 nm which is close to 224 nm of the instant invention when preforming High Performance Liquid Chromatogrpahy on aqueous extracts of Urtica dioica because the paper by Ganzera which reports on the first HPLC-method of analyzing isolectins from Urtica dioica had already reported peaks at about 224 nm. There would have been a reasonable expectation of success in being able to see peaks at about 224 nm on HPCL because the extraction methods are both aqueous extraction methods and thus would report water-soluble molecules which would have peaks near the same points.

Allowable Subject Matter
Claim 8 is allowed over the prior art. The closest prior art Ganzera, teaches a peak at about 224 nm but does not teach heating the raw material solution until the concentration of the “Urdi-1” fraction is no less than 250 mg/L. 
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMANExaminer, Art Unit 1655                         
                                                                                                                                                                               /SUSAN HOFFMAN/Primary Examiner, Art Unit 1655